Exhibit 10.22

 

NEIMAN MARCUS, INC.

AMENDED AND RESTATED STOCK OPTION GRANT AGREEMENT

(Non-Qualified Stock Options)

 

THIS AMENDED AND RESTATED AGREEMENT (this “Agreement”), made as of this 28th day
of March, 2012 between Neiman Marcus, Inc. (the “Company”) and (               )
(the “Participant”).

 

WHEREAS, the Company has adopted and maintains the Neiman Marcus, Inc.
Management Equity Incentive Plan (the “Plan”) to promote the interests of the
Company and its Affiliates and stockholders by providing the Company’s key
employees and others with an appropriate incentive to encourage them to continue
in the employ of and provide services for the Company or its Affiliates and to
improve the growth and profitability of the Company;

 

WHEREAS, the Plan provides for the Grant to Participants in the Plan of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company;

 

WHEREAS, the Company previously granted a Non-Qualified Stock Option to the
Participant pursuant to the Plan evidenced by a Stock Option Grant Agreement
dated October 1, 2011 (the “Original Agreement”); and

 

WHEREAS, the Participant consented to certain amendments to the Original
Agreement pursuant to the Non-Qualified Stock Option Amendment Letter, dated
March 2, 2012 (the “Amendment Letter”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree to amend and restate the
Original Agreement as follows:

 

1.     Grant of Options.  Pursuant to, and subject to, the terms and conditions
set forth herein and in the Plan, the Company hereby restates the prior grant to
the Participant of a NON-QUALIFIED STOCK OPTION (the “Option”) with respect to
(          ) shares of Common Stock of the Company.  65% of the Option is a Fair
Value Option (                         ) and 35% of the Option is a Performance
Option (                         ).

 

2.     Grant Date.  The Grant Date of the Option is October 1, 2011.

 

3.     Incorporation of Plan.  All terms, conditions and restrictions of the
Plan are incorporated herein and made part hereof as if stated herein. All
capitalized terms used and not defined herein shall have the meaning given to
such terms in the Plan. Pursuant to the terms of the Amendment Letter, to which
the Participant consented by timely signing and returning (and not revoking) the
Acceptance Form (as such term is defined in the Amendment Letter), the
Participant agrees to the following amendments to the Plan, and a waiver of any
current or future rights (with respect to the Option or any other award under
the Plan) to the cash bonus amounts described in the unamended version of
Section 4.13(d) of the Plan, effective as of March 27, 2012:

 

·                  Section 4.13(d) of the Plan will be deleted in its entirety
and replaced with the words “Intentionally Omitted.”

 

·                  Section 4.13(e) will be amended and restated to read as
follows:  Other Changes.  In the event of

 

--------------------------------------------------------------------------------


 

any change in the capitalization of the Company or a corporate change other than
those specifically referred to in Sections 4.13(a), (b) or (c) hereof, including
without limitation the payment of an extraordinary cash dividend, the Board
shall, in its discretion, make such adjustments in the number and kind of shares
or other securities subject to Options outstanding on the date on which such
change occurs and in the per-share Exercise Price of each such Option as the
Board may consider appropriate to prevent dilution or enlargement of rights.

 

4.     Exercise Price.  The Exercise Price of each share of Common Stock
underlying the Option is as set forth in the table below.  The portion of the
Option that is a Performance Option will have an Accreting Exercise Price in
accordance with the Plan.

 

Number of Shares Underlying the Option

 

Type

 

Exercise Price

(Vested as of 3-28-2012)

 

Fair Value Option

 

$

(                   )

(Unvested as of 3-28-2012)

 

Fair Value Option

 

$

(                   )

(Vested as of 3-28-2012)

 

Performance Option

 

$

(                   )

(Unvested as of 3-28-2012)

 

Performance Option

 

$

(                   )

 

5.     Vesting Date.  The Option shall become exercisable as follows: twenty
percent of the shares underlying such Option shall vest and become exercisable
on the first anniversary of the Grant Date and the remaining portion of the
Option shall vest and become exercisable in forty-eight equal monthly
installments over the forty-eight (48) months following the first anniversary of
the Grant Date, beginning on the one-month anniversary of such first
anniversary, until 100% of the Option is fully vested and exercisable
thereafter, provided that the Participant is still employed by the Company on
each such anniversary.  On each Vesting Date, an equal portion of the Option
that is a Fair Value Option and a Performance Option will become vested.

 

6.     Expiration Date.  Subject to the provisions of the Plan, with respect to
the Option or any portion thereof which has not become exercisable, the Option
shall expire on the date the Participant’s Employment is terminated for any
reason, and with respect to any Option or any portion thereof which has become
exercisable, the Option shall expire on the earlier of: (i) 90 days after the
Participant’s termination of Employment other than for Retirement, Cause, death
or Disability; (ii) one year after termination of the Participant’s Employment
by reason of Retirement, death or Disability; (iii) the commencement of business
on the date the Participant’s Employment is, or is deemed to have been,
terminated for Cause; or (iv) the seventh anniversary of the Grant Date.

 

7.     Certain Rights on a Change of Control.  If (a) a Change of Control
occurs, (b) the surviving corporation following such Change of Control is an
entity for whose stock there is no Public Market, (c) the surviving corporation
assumes the Participant’s outstanding Options in connection with such Change of
Control and such Options convert into options to purchase common stock or other
equity interests of the surviving corporation (the “Assumed Options”) and
(d) the Participant thereafter experiences a Qualifying Termination at any time
prior to the occurrence of an Initial Public Offering of the surviving
corporation, the Participant will be entitled to sell to the Company or such
surviving corporation, within ninety (90) days of such Qualifying Termination,
all or any portion of the Assumed Options that the Participant had not exercised
at the time of such sale and elects to sell to the Company or such surviving
corporation (the “Eligible Assumed Options”), and the Company or such surviving
corporation will be obligated to purchase from the Participant, in full
satisfaction of the Participant’s rights with respect to such Eligible Assumed
Options, all such Eligible Assumed Options, for a price equal to the aggregate
fair market value, as determined in accordance with Treas.

 

2

--------------------------------------------------------------------------------


 

Reg. § 1.409A-1(b)(5)(iv), of the shares of common stock or other equity
interests underlying such Eligible Assumed Options, minus the aggregate exercise
price of such Eligible Assumed Options that such Participant would have been
required to pay in order to exercise such Eligible Assumed Options.

 

8.     Construction of Agreement.  Any provision of this Agreement (or portion
thereof) which is deemed invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction and subject to this section, be ineffective to
the extent of such invalidity, illegality or unenforceability, without affecting
in any way the remaining provisions thereof in such jurisdiction or rendering
that or any other provisions of this Agreement invalid, illegal, or
unenforceable in any other jurisdiction. If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant shall be modified so that the scope of the covenant is reduced
only to the minimum extent necessary to render the modified covenant valid,
legal and enforceable. No waiver of any provision or violation of this Agreement
by the Company shall be implied by the Company’s forbearance or failure to take
action.  It is intended that the Option be exempt from Code Section 409A, and
this Agreement shall be administered and construed to the fullest extent
possible to reflect and implement such intent.

 

9.     Delays or Omissions.  No delay or omission to exercise any right, power
or remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of, or acquiescence in, any such breach
or default, or any similar breach or default thereafter occurring nor shall any
waiver of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party or any
provisions or conditions of this Agreement, shall be in writing and shall be
effective only to the extent specifically set forth in such writing.

 

10.   Limitation on Transfer.  The Option shall be exercisable only by the
Participant or the Participant’s Permitted Transferee(s), as determined in
accordance with the terms of the Plan (including without limitation the
requirement that the Participant obtain the prior written approval by the Board
of any proposed Transfer to a Permitted Transferee during the lifetime of the
Participant). Each Permitted Transferee shall be subject to all the
restrictions, obligations, and responsibilities as apply to the Participant
under the Plan and this Agreement and shall be entitled to all the rights of the
Participant under the Plan, provided that in respect of any Permitted Transferee
which is a trust or custodianship, the Option shall become exercisable and/or
expire based on the employment and termination of employment of the
Participant.  All shares of Common Stock obtained pursuant to the Option granted
herein shall not be transferred except as provided in the Plan and, where
applicable, the Management Stockholders’ Agreement.

 

11.   Integration.  This Agreement, and the other documents referred to herein
or delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

 

12.   Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

 

13.   Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
the provisions governing conflict of laws.

 

14.   Participant Acknowledgment.  The Participant hereby acknowledges receipt
of a copy of the Plan. The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Board in respect of the Plan, this
Agreement, the Amendment Letter and the Option shall be final and conclusive.
The Participant further acknowledges that, prior to the existence of a Public
Market, no exercise of the Option or any portion thereof shall be effective
unless and until the Participant has executed the

 

3

--------------------------------------------------------------------------------


 

Management Stockholders’ Agreement and the Participant hereby agrees to be bound
thereby.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement, the Plan and the Management Stockholders’ Agreement
as of the day and year first written above.

 

 

 

 

NEIMAN MARCUS, INC.

 

 

 

 

 

 

 

By:

 

 

Title:

Karen Katz

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

(Participant)

 

4

--------------------------------------------------------------------------------